Citation Nr: 1716832	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  04-12 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from August 1973 to August 1977 in the United States Marine Corps, and from September 1977 to September 1993 in the United States Army.  He served in Southwest Asia from October 1990 to April 1991 and received the Joint Service Commendation Medal and Army Commendation Medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2006, the Veteran and his spouse testified at a hearing before a local Decision Review Officer.  In September 2008, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are of record.

The Board remanded the Veteran's claims in April 2009, March 2012, July 2013, October 2014, November 2015, and November 2016.

The issue of an increased rating for low back strain has been raised by the record in a December 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay, an additional remand is required to comply with VA's duty to assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).

The Board notes that in December 2016, the Veteran submitted records from Allied Physical Medicine from October 2016 to December 2016.  Those records indicate treatment for both knees and the cervical spine.  The Veteran, however, has reported additional treatment from Allied Physical Medicine starting in May 2015, with treatment sometimes as frequent as once a week or more, which are not on record.   

Therefore, a remand is necessary under the duty to assist so VA can attempt to associate these records with the file.

Service Connection for a Cervical Spine Disability

In the most recent VA examination in December 2016, the Veteran reported that he had a MRI one month earlier that showed a moderate disc bulge at C5.  An earlier MRI in February 2012 disclosed a minimal disc bulge at C5.  There are VAMC treatment records covering that period, but there is no indication an MRI occurred at VAMC in November 2016.  There also is no MRI report in the Allied Physical Medicine records noted above.  Nevertheless, based upon comparison of the Veteran's report with the February 2012 MRI, the Veteran's disc bulge has worsened.  While the examiner had the Veteran's report, he did not have the benefit of the latest November 2016 MRI report itself for his consideration in formation of his opinions.  

In November 2016, the Board remanded the cervical spine disability claim in part because the prior VA examinations did not consider evidence of record of a May 1989 police accident report when the Veteran was struck from behind by another car.  Subsequent thereto, while still in service, the Veteran complained of neck pain in January 1993.  Moreover, the evidence also contains a June 1996 treatment note which reflects the Veteran was experiencing neck pain from a reported whiplash injury he incurred several years prior.  The Veteran has testified that he has had continued problems with his neck since the auto accident.  In particular, he notices the pain and stiffness increases when he has to drive for a long period of time.  The Board notes that the Veteran made a similar report as reflected in the June 1996 treatment note.  In March 1999, he also complained of neck pain since the Gulf War.  

Upon remand, the Veteran was afforded a VA examination in December 2016.  The VA examiner diagnosed degenerative disease of cervical spine.  The VA examiner noted that the January 1993 treatment for bacterial pharyngitis was an acute transient condition that resolved without any residual disability.  As to the 1986 motor vehicle accident, the VA examiner noted that the 1996 report involved an evaluation of back pain, and was not an evaluation of neck pain.  The next report of neck pain occurred in 2002 ,and then an episode of neck pain in April 2005.  The VA examiner's review of the available medical records did not show any neck pain from 2005 until 2012.  "Whiplash" is an acute cervical strain affecting the muscle and resolves with or without treatment.  In the opinion of the VA examiner, the whiplash injury resolved as evidence by the absence of treatment or complaints from 1989 to 1993 separation.  A 2002 VA examination noted "continued stiffness and pain in the neck with only minimal decreased neck extension on examination.  The Veteran's current degenerative disease of cervical spine (DDD and arthritis) was first noted in 2005."  The VA examiner went on to state that degenerative disc disease in the Veteran's age group when he separated from service is exceedingly small and it was not diagnosed until 2005, when he was 49.  Degenerative changes occur in the vertebral discs, the zygapophyseal and uncovertebral joints, and the vertebral bodies with aging and is not affected by muscle strain.  The examiner finished by concluding that degenerative disease of cervical spine is less likely than not (less than a 50 percent probability) caused by or a result of the Veteran's active duty service. 

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In this instance, the Board finds the December 2016 VA examination does not contain sufficient detail for consideration of the Veteran's claim.  The Board notes that the Veteran's claim was originally denied as cervical strain.  The VA examiner, however, diagnosed degenerative disc disease of the lumbar spine.  He distinguished this diagnosis from a diagnosis of a "muscle strain."  Thus, it appears that the Veteran has had over time two conditions or diagnoses of the cervical spine: a cervical strain, and degenerative disc disease.  There is also the matter of the C5 disc bulge.  The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Further, there is no prohibition against a veteran being service-connected for more than one diagnosed disorder; see, e.g., Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  The examiner did not explain whether the more recent diagnosis of degenerative disc disease and the C5 disc bulge represent a change in diagnosis, a progression of the Veteran's prior diagnoses, correction of an error, or the development of a new and separate condition.  See 38 C.F.R. § 4.125. The Board must accordingly consider what are the Veteran's cervical spine disabilities, and if so, which ones are related to service.  Again, a VA medical opinion would assist the Board in deciding this issue.  

Finally, the VA examiner appears to have treated the 1986 motor vehicle accident, the 1993 in-service treatment for neck pain as acute episodes and the 1996 notation of a whiplash injury several years earlier as history received during treatment for the Veteran's back disability.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The Veteran testified that since the motor vehicle accident in 1986, he has experienced pain and stiffness.  The examiner, however, did not explain why the Veteran's evidence of continuous symptoms in the neck area is not related to a cervical spine disability resulting from service.  Based on the foregoing, the Board finds a remand for a new opinion is required because the examiner neglected to consider and discuss the Veteran's credible lay statements regarding the onset of neck pain and continuity of symptomatology following separation from active service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that an examiner "failed to consider whether [] lay statements presented sufficient evidence of etiology of [the veteran's] disability such that his claim of service connection could be proven").  Given that the Veteran has been recently examined (including after his most recent MRI), the Board has determined that the December 2016 VA examiner should provide an addendum report covering the missing information.

Increased Rating for the Knees

In the November 2016 remand, the Board directed a VA examination that complied with the recent U.S. Court of Appeals for Veterans Claims decision in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) (VA examinations include joint testing for pain on active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  In addition, when testing the Veteran's range of motion, the examiner should record the additional range of motion loss (in degrees) of right and left knee flexion and/or extension due to any weakened movement, excess fatigability, incoordination, flare-ups, and/or pain.  Finally, the examiner was asked to determine if either knee had instability, and if so, the degree of instability.

The December 2016 VA examination report is inconsistent with past VA examinations regarding the issue of knee instability.  The examiner noted the Veteran had a history of slight lateral instability of the right knee, which was apparently based upon the Veteran's history of the right knee going out randomly.  The examiner, however, upon testing, reported no right or left knee instability.  Past medical examinations have found bilateral knee instability as noted in the March 2016 VA knee examination.  There was no discussion reconciling the December 2016 results (no stability) with prior conflicting objective medical evidence of instability and the Veteran's lay statements that he experienced instability.  Based on the foregoing, the Board has again determined that the VA examiner should prepare an addendum with adequate medical opinions addressing the conflicting evidence on knee instability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of Allied Physical Medicine, as well as the records of the provider of the late 2016 MRI reported by the Veteran in his December 2016 VA examination, and records from any other medical provider not of record

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

2.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from March 2017 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file

3.  Arrange for the examiner who conducted the December 2016 cervical spine examination, if available, prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  The rationale for all opinions should be provided.     

The examiner is asked, if feasible, to reconcile Veteran's current service-connected degenerative disc disease diagnosis with the diagnoses of cervical strain and C5 disc bulge that appears in the records, including whether the degenerative disc disease or the C5 disc bulge diagnosis represents a change in diagnosis, a progression of the Veteran's prior diagnoses, correction of an error, or the development of a new and separate condition.  See 38 C.F.R. § 4.125.

The examiner is also asked to specifically consider and address the Veteran's reports of continued neck pain and symptomatology since service, including reported histories in January 1993 and March 1999.  The examiner is advised that lay evidence of continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  The examiner is asked to explain why, in light of the Veteran's competent evidence of a chronic neck disability, is less likely than not, a disability that began in service or is causally related to service.

If new medical records are obtained, the VA medical examiner is asked to state whether there are any additions or corrections to the December 2016 report.

Any opinion provided should be reconciled with the previous opinions obtained.

4.  Arrange for the examiner who conducted the December 2016 knee examination, if available, prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  The rationale for all opinions should be provided.     

The examiner is asked, if feasible, to reconcile the December 2016 results (no stability) with prior conflicting objective medical evidence of bilateral knee instability and the Veteran's lay statements that he experienced instability.  The examiner is advised that lay evidence of continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  

If new medical records are obtained, the VA medical examiner is asked to state whether there are any additions or corrections to the December 2016 report.

Any opinion provided should be reconciled with the previous opinions obtained.

5.  After the development requested is completed, readjudicate the claim for service connection for a cervical spine disability and the claims for increased rating for the left and the right knee disabilities.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






